UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA

                                           )
                                           )
 JEFFERSON MORLEY,
                                           )
                                           )
                    Plaintiff,
                                           )
             v.                            )       Civil Case No. 03-2545 (RJL)
                                           )
                                           )
                                           )
 UNITED STATES CENTRAL
                                           )
 INTELLIGENCE AGENCY,
                                           )
                    Defendant.             )


                                     ORDER

     For the reasons set forth in the Memorandum Opinion entered this!1 C : f
December, 2011, it is hereby

       ORDERED that plaintiffs Motion for an Award of Attorney's Fees and Costs
[Dkt. # 107] is DENIED.

      SO ORDERED.
                                                            •




                                               United States District Judge